Citation Nr: 1815140	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  09-04 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a seizure disorder, to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1981 to March 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which, in pertinent part, denied service connection for epilepsy and seizure disorder.  The Veteran disagreed with that decision.  See January 2008 notice of disagreement.

In the Veteran's February 2009 VA Form 9, substantive appeal, he requested a Board hearing.  However, he failed to appear for that hearing.  As such, the Board deems the hearing request withdrawn.  38 C.F.R. § 20.702.

The Board previously remanded these matters in November 2012, May 2015, March 2016 and again in August 2017 for further development.  


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran's current seizure disorder is related to his service, or was caused or aggravated by his service-connected PTSD.


CONCLUSION OF LAW

The criteria for entitlement to service connection for seizure disorder, to include as secondary to service-connected PTSD have not been met.  U.S.C. §§ 1101, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The requirements of the Veterans Claims Assistance Act have been met in this case.  See 38 U.S.C. §§ 5103, 5103A.  The required notice was provided to the Veteran via letter in December 2006.  The Veteran has not identified any defect in this notice or claimed any prejudice as a result.

VA has also fulfilled its duty to assist the Veteran in developing his claims.  The Veteran's service treatment records (STRs) and post-service VA, Social Security Administration (SSA), and private medical records have been obtained and associated with the claims file.  The Veteran has not identified any other outstanding evidence that could be obtained to substantiate the claims; the Board is also unaware of any such evidence.  VA also assisted the Veteran by providing him with a VA examination in March 2013, June 2015 and August 2017.

Thus, the Board finds that VA has satisfied its duties to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims.

Legal Criteria, Facts and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Secondary service connection is warranted where a disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Briefly, the threshold legal requirements for a successful secondary service connection claim are: (1) Evidence of a current disability for which secondary service connection is sought; (2) a disability for which service connection has been established; and (3) competent evidence of a nexus between the two.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

According to the VA medical records and examinations, the Veteran has a diagnosis of seizure disorder.  See March 2013, June 2015 and August 2017 VA examinations.  These diagnoses clearly satisfy the first prong of the service connection claim, the existence of a current disability.

Regarding the second prong of the service connection claim, the in-service injury, the Veteran's service treatment records, including his February 1987 Report of Medical Examination for purposes of separation and Report of Medical History for purposes of separation are silent for any complaints, findings, treatment or diagnoses related to a seizure disorder.

A review of the claims file also fails to show the Veteran had a seizure disorder diagnosed in service or within one year of separation from service.  In fact, the competent evidence establishes that the Veteran's seizure disorder was not diagnosed until many years following service in 1995.  See August 2017 VA examination.  There is no medical evidence to support a seizure condition in service, including on the separation examination from 1987.  The August 2017 VA examiner also clarified that the Veteran's allegations of "falling out" in service are not supported by the service treatment records.  As such, service connection for a seizure disorder on the theory of direct onset is not established.  38 C.F.R. § 3.303(a).

Next, the Veteran also argues entitlement to service connection based upon a secondary causation between his service-connected PTSD and his seizure disorder.  However, after a thorough review, the competent evidence of record does not support that argument.

In that regard, an August 2017 VA examiner opined the Veteran's two medical conditions of seizure disorder and service-connected PTSD were not medically related.  The VA examiner explained that seizure disorders and PTSD were separate entities with two different disease processes and different etiologies; one does not cause the other.  She also indicated there was no medical literature to support a relationship between the two conditions.  As such, the Veteran's seizure disorder was not caused or aggravated by his PTSD.

Further, the August 2017 VA examiner found the Veteran's seizure disorder was secondary to substance use/withdrawal.  His substance use was noted at age 14 for alcohol use and age 17 for cocaine use.  As such, his polysubstance abuse pre-dated his military service.  The VA examiner noted this opinion was consistent with the current findings where the Veteran reported no seizure activity since he had been compliant with medications and abstinent from substances. 

The VA examiner went on to opine that the Veteran's substance use was not deemed to be a component of his service-connected PTSD (which was attributed to his childhood) or aggravated beyond its natural progression by an in-service related injury/event and that the Veteran's seizure disorder was deemed to be alcohol-related per records.  In support of those findings, the examiner documented the Veteran's history, his traumatic childhood, service as well as post service records.  The examiner also noted that based on research findings, there was a 15 to 20-fold increase in risk of seizures for persons who drink 200 grams of alcohol or more on a daily basis and in November 1989, the Veteran had noted drinking an entire case of beer in a 24 hour period of time.

Consideration has also been given to the arguments made by the Veteran.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, an opinion as to the etiology and onset of a seizure disorder falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4   (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  A seizure disorder is not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding its etiology, as the evidence shows that diagnostic testing and other specific findings are needed to properly assess and diagnose the disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

That is, although the Board readily acknowledges that the Veteran is competent to report symptoms of his seizure disorder, including "falling out", there is no indication that he is competent to etiologically link his seizure disorder to his service or his service-connected PTSD.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that he has received any special training or acquired any medical expertise in evaluating such disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  Accordingly, this lay evidence does not constitute competent evidence and lacks probative value.

Alternatively, the August 2017 VA examiner reviewed the claims file, took a history from the Veteran, including his contentions regarding the etiology of the condition and personally examined the Veteran.  Based on her medical training and experience, the examiner found that the Veteran's seizure disorder was less likely than not caused or aggravated by his service-connected PTSD and provided sound rationale based on medical research.  Thus, the Veteran's statements, to the extent that they are to be accorded some probative value, are far outweighed by the more thoroughly explained and detailed opinion from the VA medical professional.  Notably, there are no medical opinions contrary to the August 2017 VA examiner's opinion in the record.

For these reasons, the Board finds that the preponderance of the evidence is against the claim for service connection for seizure disorder, to include as secondary to service-connected PTSD, and there is no reasonable doubt to be resolved. 38 U.S.C. § 5107(b).


ORDER

Service connection for a seizure disorder, to include as secondary to service-connected PTSD, is denied.




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


